DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (19-26, 33-34, 36-37) are rejected under 35 U.S.C. 103 as being unpatentable over Kwant et al. (hereinafter Kwant)(US Publication 2018/0285659 A1)
Re claim 19, Kwant discloses a method, comprising: receiving, from a camera coupled to a vehicle, visual data representing an image captured by the camera. (See figs. 3, 5, 12 & ¶s 44, 47, 91 where it teaches input image depicting lane lines captured by a vehicle camera system.)
But the reference of Kwant fails to explicitly teach processing the visual data with a trained machine learning model to produce: first curve detection data representing a likelihood that a first curve representing a lane boundary or road boundary is present in a first predetermined portion of the image; and first regression point data indicating a point at which the first curve would, if present in the first predetermined portion of the image, intersect a first boundary of the first predetermined portion of the image; and determining a parameter of the first curve dependent on the first curve detection data and the first regression point data.
However, the reference of Kwant does suggest processing the visual data with a trained machine learning model (See ¶s 43, 47 where it teaches a computer vision system 103 that employs a neural network (e.g., a convolutional neural network) to recognize lane lines or marking in input image data.) to produce: first curve detection data representing a likelihood that a first curve representing a lane boundary or road boundary is present in a first predetermined portion of the image (See ¶s 43, 47 where it teaches a computer vision system 103 that employs a neural network (e.g., a convolutional neural network) to recognize lane lines or marking in input image data; fig. 6 & ¶s 51, 96 where it teaches the indicator value is 1 if the detected line crosses the edge, and 0 if the detected lane line does not cross the edge; during prediction by the system 100 (neural network) the indicator values above become (probabilities) that a lane line crosses the given boundary.); and first regression point data indicating a point at which the first curve would, if present in the first predetermined portion of the image, intersect a first boundary of the first predetermined portion of the image (See fig. 6; ¶s 48-49, 96 where it 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Kwant, in the manner as claimed, for the benefit of generating a representation of the detected lane line while reducing the memory and computational results. (See ¶ 52)

Re claim 20, Kwant discloses wherein: the camera is a forward-facing camera mounted or attached to a windshield of the vehicle; and determining the parameter of the first curve comprises determining a location at which the lane boundary or road boundary intersects a bottom edge or a side edge of the image. (See fig. 6 & ¶s 48-51)

Re claim 21, Kwant discloses wherein the first boundary of the first predetermined portion of the image is a straight line. (See fig. 6)

Re claim 22, Kwant discloses wherein: the first predetermined portion of the image is one of a plurality of distinct predetermined portions of the image, each comprising a rectangular portion of the image bounded on one side by a bottom edge or a side edge of the image; the first regression point data indicates the point at which the first curve would, if present in the first predetermined portion of the image, intersect the bottom edge or side edge of the image with 

Re claim 23, Kwant discloses wherein a width of the first boundary of the first predetermined portion of the image is less than a predetermined expected spacing between lane boundaries. (See figs. 5-6)

Re claim 24, Kwant discloses wherein processing the visual data with a trained machine learning model to produce the first curve detection data comprises determining whether a tangent line extending from an end of the first curve would pass through the first predetermined portion of the image. (See fig. 6; ¶ 49)

Re claim 25, Kwant discloses wherein processing the visual data with the trained machine learning model further produces second regression point data indicating a point at which the first curve would, if present in the first predetermined portion of the image, intersect a second boundary of the first predetermined portion of the image corresponding to a side of the 

Re claim 26, Kwant discloses wherein processing the visual data with the trained machine learning model further produces an estimate of the vanishing point of the first curve. (See fig. 5)

Claims (33, 36) have been analyzed and rejected w/r to claim 19 above.
Claims (34, 37) have been analyzed and rejected w/r to claim 22 above.

Allowable Subject Matter
Claims (27-32, 35, 38) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations of claim 27, 30, 35, 38).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 8, 2021